t c summary opinion united_states tax_court darrell l gaines petitioner v commissioner of internal revenue respondent docket no 8751-01s filed date vic devlaeminck for petitioner nhi t luu-sanders for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority in a notice_of_deficiency mailed on date respondent determined deficiencies in petitioner’s federal income taxes and imposed penalties as follows year deficiency sec_6662 penalty sec_6663 penalty dollar_figure big_number big_number --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure different amounts are asserted in respondent’s amended answer after discovery of unspecified errors in the calculations of those amounts the parties agree that as properly computed the deficiencies and penalties here in dispute are as follows year deficiency sec_6662 penalty sec_6663 penalty dollar_figure big_number big_number --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner underreported his income during each year in issue and if so whether the underpayment_of_tax required to be shown on petitioner’s return for each year is due to fraud or for and as an alternative to fraud whether the underpayment_of_tax required to be shown on petitioner’s return is due to negligence background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in vancouver washington petitioner began working as a paper boy at the age of nine upon graduation from high school he enlisted in the united_states marine corps after being discharged from the marines he worked for a variety of companies and eventually became self- employed his earnings from these various occupations as reported to the social_security administration are listed below year employer seaside assembly of god u s marine corps nicolai co u s marine corps u s marine corps u s marine corps u s marine corps intl paper co boise cascade corp nu-lam wood products inc van-port panel co john a sundwall pacific wood treating corp brand-s corp fort vancouver plywood co kilpatrick inc young gabco inc pacific maritime assoc brimer construction co brimer construction co john barchek portco corp vanply inc precision wood products inc wheels of man inc metal tech corp wages dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure swan mfg co george zent sons del monte corp james river corp of nevada jarman co corp floating marine ways inc fort vancouver plywood co timber inspection bureau inc pacific southern foundries western wirebound box co corp alpine veneers inc fort vancouver plywood co fort vancouver plywood co fort vancouver plywood co fort vancouver plywood co fort vancouver plywood co fort vancouver plywood co fort vancouver plywood co fort vancouver plywood co fort vancouver plywood co --- stevenson co ply inc stevenson co ply inc --- ca miami elevator co kelly services inc high cascade lumber corp --- vanalco inc timberline forest products lamplighter homes inc lamplighter homes inc loren enterprises d r remodeling-decorating all states plastic co inc k-m services inc multnomah plywood corp fort vancouver plywood co --- self-employed grand video self-employed grand video self-employed grand video dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure total dollar_figure petitioner purchased a house in on date he mortgaged the house to secure a loan of approximately dollar_figure the above table suggests that petitioner was not employed for the entire year in and was not employed at all during soon after obtaining the loan petitioner stopped making the required monthly payments on date with a loan repayment arrearage of approximately dollar_figure petitioner’s house was sold in a foreclosure sale petitioner lived with a friend for several months thereafter but soon moved in with his parents at their house in while petitioner was living with his parents they deeded their house and a rental property that they owned to petitioner later in petitioner’s father was denied state-assisted medical benefits because according to state authorities he transferred assets without adequate_consideration petitioner and another individual formed a partnership in for the purpose of constructing several houses on land owned by petitioner petitioner obtained financing for the construction projects from a local bank the truck that petitioner had purchased for use in the partnership’s business was repossessed on his and federal_income_tax returns petitioner reported adjusted gross incomes of dollar_figure and dollar_figure respectively on date petitioner traded an unimproved 5-acre parcel of land that he owned for grand video a video rental business with a store located in vancouver washington the selling_price for the business which did not include the land or building in which the store was located was dollar_figure on his federal_income_tax return petitioner reported a dollar_figure basis in the land and claimed a long-term_capital_loss of dollar_figure as a result of the acquisition of grand video petitioner owned and operated grand video as a sole_proprietorship from the date he acquired it throughout the years in issue grand video’s store was typically open from in the morning until midnight days a week initially petitioner was the only person who worked in the store he eventually hired employees to assist him at first petitioner paid his employees under the table that is in cash without withholding for federal and state income and employment_taxes he failed to file the requisite federal and state employment_tax forms until examined by state employment_tax authorities as a result of the state audit petitioner was determined to be an unregistered employer from date through date he was fined dollar_figure plus penalties and interest petitioner used unnumbered duplicate receipts to track video rentals at grand video when a video was rented petitioner filled out a receipt gave one copy to the customer and placed the other copy in a drawer when the video was returned petitioner matched it to the receipt and wrote the letter r on the receipt to indicate that the video had been returned these receipts were examined each month by washington state officials to determine petitioner’s washington state excise_tax liability which apparently was based in some part on gross_receipts during the years in issue grand video’s video rental prices ranged from dollar_figure to dollar_figure per day many customers paid_by check but most transactions were in cash credit cards were not accepted the cash register in grand video’s store was used to hold cash and make change but not to record income from rental and sales transactions petitioner maintained several bank accounts during the years in issue one checking account was dedicated to grand video the business account many business_expenses including rent utilities and store maintenance were paid_by checks drawn on the business account other business_expenses were paid_by cash and recorded in a cash journal but income received in cash was not entries in the cash journal including the cost of the journal itself ie dollar_figure range from dollar_figure for a drill bit to dollar_figure for new carpet typically petitioner made two or three deposits per week into the business account business account deposits made during the years in issue are summarized below year total check deposits cash deposits total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure deposits into petitioner’s other bank accounts are summarized as follows year total check deposits cash deposits total dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure before the years in issue petitioner’s investments were generally limited to real_estate during this time he purchased rented and sold several houses in petitioner began investing in securities in date petitioner purchased three u s savings bonds each with a face value of dollar_figure between date and date petitioner invested approximately dollar_figure in various mutual funds thereafter it appears that petitioner’s interest in investing in securities faded rapidly on date petitioner redeemed mutual_fund shares with a net asset value of dollar_figure on date petitioner purchased real_property for approximately dollar_figure petitioner timely filed his federal_income_tax returns for each year in issue he reported adjusted_gross_income of dollar_figure in dollar_figure in and dollar_figure in petitioner’s reported tax_liabilities were dollar_figure in dollar_figure in and dollar_figure in each of the returns petitioner filed during the years in issue as well as those filed in and includes a schedule c profit or loss from business for grand video income deductions and profits or losses reported on the schedules c are as follows gross_income deductions net profit loss dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number with the possible exception of no deductions are claimed for wages paid in cash to petitioner’s employees during any of the years listed above each return was prepared by a paid income_tax_return_preparer with respect to the items listed on the schedules c petitioner provided the return preparer with the cash journal and bank records for the business account for at least the return preparer relied upon petitioner’s statement as to the amount of income he earned through grand video the examination of petitioner’s returns for the years in issue began in petitioner failed to report interest_income rental income dividend income and capital_gains on his original returns on date petitioner filed form sec_1040x amended u s individual_income_tax_return for and on the amended returns petitioner reported additional income as follows interest_income sch e net_income dividend income capital_gain sch c net_income big_number --- --- total dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure on each amended_return petitioner indicated that he had inadvertently omitted these items of income on an application to open an investment account in petitioner indicated that his income for that year was between dollar_figure and dollar_figure on an application_for a credit card that petitioner applied for in he indicated that his monthly gross_income from grand video was dollar_figure revenue_agent keinle agent keinle conducted the examination of petitioner’s returns during the course of the examination petitioner provided her with business and personal the provisions of sec_7491 are not applicable to this proceeding expense records the cash journal asset records and personal and business bank records agent keinle concluded that petitioner’s income for each year in issue could not be accurately determined from his records and she decided to reconstruct petitioner’s income for each year using the net_worth_method during her examination agent keinle interviewed petitioner on at least five occasions relying upon information that petitioner provided during these interviews information contained in his records and information obtained from third parties she computed his net_worth and unreported income as follows for convenience amounts are rounded to the nearest dollar year ending total assets dollar_figure dollar_figure dollar_figure dollar_figure total liabilities big_number big_number big_number big_number net_worth big_number big_number big_number big_number beginning net_worth --- big_number big_number big_number net_worth increase --- big_number big_number big_number adjustments --- big_number big_number big_number corrected agi --- big_number big_number big_number agi per original return --- big_number big_number big_number unreported income --- big_number big_number big_number the assets included in the above computations are as follows year ending cash on hand cash in bank sec_2 personal_residence investment_property rental property business_assets goodwill prepaid expenses automobiles dollar_figure big_number --- --- big_number big_number big_number --- dollar_figure big_number --- big_number big_number big_number --- big_number dollar_figure big_number --- big_number big_number big_number --- big_number dollar_figure big_number big_number big_number big_number big_number big_number the increases in petitioner’s net_worth from year to year are not attributable to gifts inheritances or nontaxable sources of income in one interview petitioner told agent keinle that at the beginning of he had dollar_figure in cash in a safe in his house and approximately dollar_figure in cash in that safe at the end of petitioner’s cash hoard at a subsequent interview petitioner estimated that he had dollar_figure in cash in his safe but later suggested that this figure was a lifetime high rather than the amount in the safe at the start of agent keinle interviewed third parties reviewed petitioner’s financial records and examined petitioner’s tax returns but she was unable to corroborate petitioner’s claim that he had accumulated a cash hoard she rejected petitioner’s claim of the existence of a cash hoard and gave him no credit for such in her net_worth analysis the parties stipulated that cash in banks includes petitioner’s investment accounts and securities petitioner’s returns for the years in issue also gave rise to a criminal tax investigation conducted by special_agent dan wardlaw petitioner told special_agent wardlaw that he had approximately dollar_figure in cash in his safe at the beginning of but only dollar_figure to dollar_figure at the end of discussion a taxpayer has a duty to maintain adequate_records to show whether or not the taxpayer is liable for federal_income_tax sec_6001 if a taxpayer fails to maintain or produce such records the commissioner may compute a taxpayer’s income and income_tax_liability by a variety of indirect methods including the net_worth_method as used by respondent in this case see eg 348_us_121 92_tc_661 petitioner’s records for grand video consist of the business account and a cash journal the cash journal does not record income and by comparing the annual business account deposits to the gross_income reported on grand video’s schedule c it is clear that not all of the income from grand video was deposited into the business account furthermore although there was a cash register in grand video’s store it was not used to record rental and sales transactions because petitioner’s records do not adequately demonstrate the amount of income he earned each year it was appropriate for respondent to use an indirect method to reconstruct petitioner’s income for those years see 54_tc_1530 according to respondent the increase in petitioner’s net_worth from year to year is attributable to unreported income received by petitioner during those years respondent contends that one likely source of omitted income is grand video petitioner contends that respondent’s net_worth analysis is flawed because it fails to take into account petitioner’s cash hoard according to petitioner respondent’s failure to account for his cash hoard results in an overstatement of the increase in his net_worth for each year in issue which in turn results in an overstatement of his income for those years otherwise petitioner agrees with the items included in respondent’s net_worth analysis for each year at trial petitioner estimated that as of the beginning of he had approximately dollar_figure in cash in his safe at home he claims that he saved between and percent of his earnings over the years and that those savings were reduced to cash and placed into his safe he further claims that he profited from various real_estate transactions and other investments over the years and that those profits were likewise converted to cash and placed into his safe this claim however is contradicted by other evidence in the record for example petitioner claims that the partnership he established in was profitable but his social_security records his federal_income_tax returns for and and his former partner who testified at trial indicate otherwise a claim of the existence of a cash hoard is often met with some suspicion de venney v commissioner 85_tc_927 and we are more than somewhat suspicious of petitioner’s claim in this case ignoring for the moment petitioner’s inconsistent statements as to the amount of his cash hoard after careful consideration of other evidence in the record we like respondent reject his claim his earning history over the years as indicated by social_security and income_tax records does not support the accumulation of cash in any amount claimed by petitioner see petzoldt v commissioner supra pincite according to petitioner he led a frugal lifestyle for most of his adult life and was able to accumulate cash savings to the extent claimed although they do not provide a complete picture of his earnings petitioner’s social_security records when coupled with information in the record regarding his federal_income_tax returns filed in years as far back as make petitioner’s claim that his frugal lifestyle allowed him to accumulate a substantial cash hoard completely incredible moreover if petitioner had access to the amount of cash he claimed we think it highly unlikely that he would have allowed his house to be sold in a foreclosure sale in or allowed his truck to be repossessed in it is equally unlikely that petitioner who behaved parsimoniously3 with respect to grand video would be willing as he claimed at trial to forgo the interest that he would have earned on his cash accumulation if that cash were deposited into an interest- bearing account especially in those years where his social_security and income records indicate that he had little if any income the pattern in which cash deposits were made to petitioner’s bank accounts also undermines petitioner’s claim to a substantial cash hoard according to petitioner he removed cash from his safe from time to time and deposited the cash into his personal bank accounts his explanation is in sharp contrast to the pattern of cash deposits revealed by his bank records those records indicate that petitioner made frequent cash deposits into his personal accounts at regular intervals during the years in issue the foregoing reasons to reject petitioner’s claim that he had a substantial amount of cash in his safe at the beginning of are made more compelling after considering that at the beginning of he had in excess of dollar_figure on deposit in petitioner recorded in the cash journal many items costing less than dollar_figure and testified that even if a grand video receipt had been erroneously completed he would not discard it because each receipt cost approximately dollar_figure banks accepting petitioner’s claim would require a finding that at the beginning of petitioner had cash savings that substantially exceeded the total amount of his earnings during the prior years to the extent that petitioner was able to accumulate cash savings over the years we are satisfied that the dollar_figure credit for cash in banks that petitioner was given in respondent’s net_worth analysis adequately accounts for those savings we reject petitioner’s claim that respondent’s net_worth analysis is flawed we find no error in respondent’s failure to take into account any cash accumulation not already accounted for in the net_worth analysis petitioner does not claim that the analysis is incorrect in any other way furthermore statements made by petitioner in investment account and credit card applications support respondent’s computations of petitioner’s income for at least two of the years in issue consequently respondent’s determination of the deficiency as stipulated for each year in issue is sustained respondent determined that the underpayment_of_tax required to be shown on petitioner’s return for each year is issue is due to fraud sec_6663 imposes a 75-percent penalty on the portion of any underpayment_of_tax that is attributable to fraud the stipulation effectively satisfies the provisions of sec_6214 with respect to respondent’s claims for increased deficiencies for and the commissioner bears the burden_of_proof with respect to the imposition of the fraud_penalty for each year sec_7454 rule b the commissioner must establish by clear_and_convincing evidence there is an underpayment_of_tax and some part of the underpayment_of_tax is due to fraud 796_f2d_303 9th cir affg tcmemo_1984_601 252_f2d_56 9th cir 81_tc_640 if the commissioner establishes that any portion of an underpayment is attributable to fraud then the entire underpayment is treated as being attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance of evidence is not attributable to fraud sec_6663 to prove the existence of an underpayment the commissioner may not rely on a taxpayer’s failure to carry his or her burden_of_proof with respect to the underlying deficiency 94_tc_654 however the commissioner need not prove the precise amount of the underpayment but only that an underpayment exists 99_tc_202 92_tc_661 the amended_return filed for each year in issue in this case demonstrates that petitioner underpaid his tax on the original return filed for each of those years in addition to the amended returns an underpayment_of_tax for each year is further demonstrated by respondent’s net_worth analysis the validity of which is supported by evidence in the record that establishes both the existence of a likely source of unreported income ie grand video and the implausibility of petitioner’s claim to the existence of a cash hoard not taken into account in the net_worth analysis see parks v commissioner supra pincite respondent has met his burden of establishing an underpayment_of_tax for each year in issue by clear_and_convincing evidence respondent must also establish that a portion of the underpayment_of_tax for each year is due to fraud fraud will be found if at the time petitioner filed his return for each year in issue he intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 80_tc_1111 because fraudulent intent is seldom established by direct evidence it may be reasonably inferred from circumstantial evidence including evidence of a taxpayer’s course of conduct see 909_f2d_915 6th cir rowlee v commissioner supra 56_tc_213 conduct that may indicate fraudulent intent commonly referred to as badges_of_fraud includes but is not limited to repeated understatements of income over a period of years inadequate books_and_records implausible or inconsistent explanations of behavior concealment of income or assets dealing in cash and engaging in illegal activities see bradford v commissioner supra niedringhaus v commissioner supra pincite in one manner or another petitioner’s course of conduct throughout the years in issue is described by these badges_of_fraud petitioner consistently understated his income for the years before us in this case in the income he reported on his federal_income_tax return is substantially less than the income he listed on an application to open an investment account similarly the gross_income that petitioner reported on the schedule c included with his return is substantially less than the business income he listed on a credit card application petitioner’s principal source_of_income during the years in issue was his sole_proprietorship grand video most of grand video’s rentals and sales were cash transactions the store had a cash register but it was not used to record rental and sales income petitioner did not deposit all of the income from grand video into the business account and his cash journal does not record cash income petitioner could have tracked grand video’s cash income through the use of the cash register the business account or his cash log but he elected not to do so the business records that petitioner maintained for grand video are hardly adequate to establish the amount of grand video’s gross_income for any of the years in issue petitioner’s failure to keep adequate books_and_records of his predominately cash business provides strong support for the imposition of the fraud penalties in this case additional support for the imposition of the fraud penalties is found in the inconsistent and implausible claims that petitioner made as to the existence of a substantial accumulation of cash in his safe petitioner made no less than three different estimates of the amount of cash he had accumulated in his safe at the beginning of and the amount that remained at the close of we note that his initial claim ie dollar_figure at the beginning of and dollar_figure at the close of even if true would have had only a slight effect on respondent’s net_worth computations when spread over the 3-year period our view of petitioner’s cash hoard claim has been set forth above and there is no point in repeating it here suffice it to say that petitioner’s inconsistent and implausible claims that he possessed a substantial cash hoard strongly support the imposition of the fraud penalties in this case lastly we cannot ignore petitioner’s practice of paying his employees under the table until he was examined and fined by washington state authorities in his conduct in this regard suggests that he had little respect for federal and state tax requirements furthermore petitioner concealed these cash payments not only by his failure_to_file the requisite federal and state employment_tax returns but by not claiming such payments as deductible expenses on grand video’s schedules c petitioner’s willingness to give up what would otherwise be allowable deductions strongly suggests the existence of unreported cash income after careful consideration we find that respondent has satisfied his burden of showing that the underpayment_of_tax required to be shown on petitioner’s return for each year in issue is due to fraud reviewed and adopted as the report of the small tax_division to reflect the foregoing decision will be entered for respondent
